30 N.Y.2d 800 (1972)
In the Matter of Linda Appell, Respondent,
v.
Lawrence Appell, Appellant.
Court of Appeals of the State of New York.
Argued April 28, 1972.
Decided June 1, 1972.
Matthew Muraskin and James J. McDonough for appellant.
No appearance for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs. Question certified answered in the affirmative.
Appeal taken as of right dismissed upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution. No opinion.